211 F.2d 650
GRAYv.UNITED STATES.
No. 11781.
United States Court of Appeals District of Columbia Circuit.
Argued March 17, 1954.
Decided April 1, 1954.

Mr. DeLong Harris, Washington, D. C., with whom Messrs. Curtis P. Mitchell and William Beasley Harris, Washington, D. C., were on the brief, for appellant.
Mr. Samuel J. L'Hommedieu, Jr., Asst. U. S. Atty., Washington, D. C., with whom Messrs. Leo A. Rover, U. S. Atty., and Lewis A. Carroll, Asst. U. S. Atty., Washington, D. C., were on the brief, for appellee.
Mr. William J. Peck, Asst. U. S. Atty., Washington, D. C., at time record was filed, entered an appearance for appellee.
Before EDGERTON, PRETTYMAN, and BAZELON, Circuit Judges.
PER CURIAM.


1
We find no prejudicial error in appellant's conviction and sentence for violations of the lottery laws.


2
Affirmed.